DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
These claims are allowable over the prior art of record because the latter, either alone or in combination, does not disclose nor render obvious a fiber optic adapter assembly comprising:  
a plurality of fiber optic adapters provided in a stacked arrangement extending widthwise in a longitudinal direction, wherein each of the adapters are non-movably mounted with respect to each other, the assembly has a right and left side separated by the widthwise direction wherein each side includes an integrally molded and fixed first mounting structure configured for mounting the assembly to telecommunication equipment by slidably mounting the assembly  to the equipment in a direction generally perpendicular to a longitudinal direction defined by the stacked arrangement and in a direction generally perpendicular to an adapter axes defined by the adapters, the sides further have second mounting structure spaced from the first mounting structures configured for allowing the assembly to be mounted to different telecommunication equipment that the equipment for which the first mounting structure is used,
in combination with the rest of the claimed limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach fiber optic adapter assemblies that have mounting structures that allow them to mount to different types of telecommunications equipment, but not the two mounting structures on the sides as claimed:
US 8270796		US 8406597		US 9885845

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883